Filed 1/19/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 4







Chad W. Sissell, 		Plaintiff and Appellant



v.



Thomas Nagel, 		Defendant and Appellee







No. 990269







Chad W. Sissell, 		Plaintiff and Appellant



v.



City of Jamestown, 		Defendant and Appellee







No. 990270







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable James M. Bekken, Judge.



AFFIRMED.



Per Curiam.



Loren C. McCray, Alexander and Solem Law Office, P.O. Box 249, Beulah, ND 58523, for plaintiff and appellant.



Daniel L. Hovland (argued) and Scott K. Porsborg, Smith Bakke Hovland & Oppegard, 116 North 2nd Street, P.O. Box 460, Bismarck, ND 58502-0460, for defendants and appellees.

Sissell v. Nagel

Sissell v. City of Jamestown

Nos. 990269 & 990270



Per Curiam.

[¶1]	Chad W. Sissell appealed from an Order Denying a Motion to Vacate an Order of Dismissal.  Sissell sued the City of Jamestown and Thomas Nagel, alleging excessive force, false arrest, harassment and terrorism.  Sissell argues the district court abused its discretion in denying his motion.  We affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom